FILED
                     UNITED STATES COURT OF APPEALS                           JUN 02 2010

                                                                         MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                          U .S. C O U R T OF APPE ALS




DENIA ISABEL MARADIAGA-                           No. 08-70492
MAYORQUIN,
                                                  Agency No. A079-778-957
              Petitioner,

  v.                                              ORDER

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



Before:      CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Denia Isabel Maradiaga-Mayorquin, a native and citizen of Honduras,

petitions for review of the Board of Immigration Appeals’ (“BIA”) January 7,

2008, order reinstating removal proceedings. In 2006, the BIA had reopened and

administratively closed proceedings upon the joint motion of Maradiaga-

Mayorquin and the government.

       We dismiss the petition for review in the absence of a final order of removal.

See 8 U.S.C. § 1252(a)(1); see also Lolong v. Gonzales, 484 F.3d 1173, 1176 (9th

Cir. 2007) (en banc) (“[O]ur jurisdiction is limited to the review of final orders of

removal.”); Lopez-Ruiz v. Ashcroft, 298 F.3d 886, 887 (9th Cir. 2002) (order) (no
jurisdiction for lack of a final removal order where BIA reopened proceedings).

      PETITION FOR REVIEW DISMISSED.




                                         2                                  08-70492